 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   TROY K. FLAKE
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Troy.Flake@usdoj.gov

 7 Attorneys for the United States

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10

11

12 DARNELLE JONES MARTIN,                           Case No.: 2:18-cv-02392-GMN-VCF

13                 Plaintiff,                            JOINT MOTION TO STAY FOR
            v.                                            PURPOSES OF SETTLEMENT
14                                                              DISCUSSIONS
     UNITED STATES OF AMERICA,
15
                   Defendant.
16

17          Troy K. Flake, Assistant United States Attorney, on behalf of Defendant United

18 States of America, and Justin Wilson, on behalf of Plaintiff Darnelle Jones Martin, submit

19 the following joint motion requesting that this court stay this case for 30 days so that the

20 parties can engage in settlement discussions.

21          A.     Status Report

22          Discovery in this case is set to close April 27, 2020. The parties have engaged in

23 extensive written discovery including providing initial disclosures and supplemental

24 disclosures, requesting and producing thousands of pages of documents, subpoenaing

25 numerous third parties, and propounding and responding to interrogatories. The parties

26 have conducted the depositions of six witnesses including the Plaintiff and several treating

27 providers. They have noticed two additional depositions and are collaboratively working

28 on scheduling several more if the parties are unable to reach a settlement agreement.
 1            B.     Settlement Discussions and Request to Stay
 2            The parties are engaged in productive settlement discussions. On February 12, 2020,
 3   Plaintiff made a settlement offer to Defendant. Defendant is in the process of evaluating
 4   this settlement offer and working within its internal process to obtain authority and convey
 5   a counteroffer. Defendant expects to provide its counteroffer within the next 7 to 10 days.
 6            In order to avoid the continued expense and burden of litigation, including costly
 7   expert discovery, while the parties are engaged in good-faith negotiations, the parties
 8   jointly request that all deadlines in this case be stayed for 30 days. This will allow them to
 9   obtain authority, exchange offers, and evaluate settlement without incurring additional
10   litigation costs.
11            At the expiration of 30 days, on Friday, March 20, 2020, the parties will file a status
12   report to the Court either: (1) notifying the Court that the parties have reached a settlement,
13   or; (2) providing a proposed discovery plan and scheduling order setting dates by which
14   they will complete the remaining discovery, file dispositive motions, and file a joint pretrial
15   order.
16            Respectfully submitted this 19th day of February 2020.
17    POWELL LAW FIRM                                NICHOLAS A. TRUTANICH
18                                                   United States Attorney

19     /s/ Justin W. Wilson                           /s/ Troy K. Flake
      JUSTIN W. WILSON, ESQ.                         TROY K. FLAKE
20                                                   Assistant United States Attorney
      Attorney for Plaintiff
21                                                   Attorneys for the United States
22

23                                                 IT IS SO ORDERED:

24

25                                                 UNITED STATES MAGISTRATE JUDGE
26
                                                                  2-27-2020
27                                                 DATED:

28

                                                     2
